DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-32, 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2009/0108148 A1) in view of Bratton, Sr (US 7,163,214 B1).
Regarding claim 31, Johnson (‘148) discloses a portable stand (fig1) for stabilizing a workpiece having an underside (abstract), the portable stand comprising: 
a frame 20,30 (fig1; para[0020],[0027]) having an upper ledge 70 (para[0040]), the upper ledge 70 being vertically movable to selectively engage and disengage the underside of the workpiece (para[0041], “vertical movement relative to the ground surface”); 
three wheels 36 (para[0027]) connected to the frame 20,30 to support substantially an entire combined weight of the portable stand when the upper ledge 70 is disengaged from the underside of the workpiece, the three wheels 36 including a first wheel (one of two wheels connected to one of elements 30) having a first lowermost point (fig1, a point that touches the ground surface), a second wheel (the other one of the two wheels connected to the one of the elements 30) having a second lowermost point (fig1, a point that touches the ground surface), and a third wheel (one of two wheels connected to the other one of the elements 30) having a third lowermost point (fig1, a point that touches the ground surface), the first lowermost point and the second lowermost point defining a line (as being connected to the same element 30), and the third lowermost point being horizontally spaced apart from the line (fig1; as being connected to the other one of the element 30). 
However, Johnson does not explicitly disclose a use of a first leg with a first foot. Bratton, Sr (‘214) teaches a portable workpiece stand (fig1) with a leg 16 (col.3 lines22-24) being vertically movable relative to a frame (figs3-4), a foot 62 (fig3) on the leg 16 and moveable therewith to selectively engage and disengage a ground surface (figs3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use a leg with a foot, as taught by Bratton, Sr, for the purpose of selectively immobilizing the stand by raising the wheels above the ground surface (col.3 lines22-24) or mobilizing the stand by lowering the wheels to contact the ground surface (col.4 lines4-10).
It is noted that the combination of Johnson and Bratton, Sr teaches each and every positively claimed structural limitations, therefore, the portable stand taught by Johnson and Bratton, Sr is capable of being used as a portable trailer stand.
Regarding claim 32, the combination of Johnson and Bratton, Sr teaches the portable stand of claim 31. Johnson as modified by Bratton, Sr. further discloses wherein the three wheels 36 remain at a substantially (“substantially” is a relative term which allows some amount of movements) fixed distance from the upper ledge 70 regardless of vertical movement of the upper ledge 70 and regardless of extension of the first leg (Bratton, Sr.; the first leg moves independently from the frame and the wheels).
Regarding claim 55, Johnson (‘148) discloses a portable stand (fig1), comprising: 
a frame 20,30 (fig1; para[0020],[0027]) having an upper ledge 70 (para[0040]); 
a wheel 36 (para[0027]) connected to the frame 20,30, such that the wheel 36 is to move with the upper ledge 70 as the upper ledge 70 is vertically moved (fig1; the wheels 36 move with the element 30 of the frame 20,30).
However, Johnson does not explicitly disclose a use of an extendible leg. 
Bratton, Sr (‘214) teaches a portable workpiece stand (fig1) with an extendible leg 16 (col.3 lines22-24) with a foot 62 (fig3) coupled to a frame (figs3-4), the frame being vertically movable based on movement of the extendible leg 16 (figs3-4; col.3 lines22-24, col.4 lines4-10) relative to the frame (figs3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use an extendible leg, as taught by Bratton, Sr, for the purpose of selectively immobilizing the stand by raising the wheels above the ground surface (col.3 lines22-24) or mobilizing the stand by lowering the wheels to contact the ground surface (col.4 lines4-10).
It is noted that the combination of Johnson and Bratton, Sr teaches each and every positively claimed structural limitations, therefore, the portable stand taught by Johnson and Bratton, Sr is capable of being used as a portable trailer stand.
Regarding claim 56, the combination of Johnson and Bratton, Sr. teaches the portable stand of claim 55, teaches wherein the foot 62 (Bratton, Sr) is selectively move a first distance (when the foot 62 is raised; fig4) from the upper ledge and a second distance (when the foot 62 is lowered; fig3) from the upper ledge, the first distance being closer to the upper ledge than a lowermost point on the wheel (fig4), the second distance being farther from the upper ledge than the lowermost point on the wheel (fig3).
Regarding claim 58, the combination of Johnson and Bratton, Sr. teaches the portable stand of claim 55. Johnson further discloses wherein the wheel 36 is a first wheel (one of two wheels connected to one of elements 30), the upper ledge 70 being elongate in a longitudinal direction along a vertical plane (fig1), the portable stand further including: a second wheel (one of two wheels connected to the other one of the elements 30) connected to the frame 20,30; and a third wheel (the other one of the two wheels connected to the other one of the elements 30) connected to the frame 20,30, the first wheel positioned on a first side of the vertical plane (figs1-2), the second and third wheels positioned on a second side (figs1-2) of the vertical plane opposite the first side, the second wheel spaced apart from the third wheel in a direction extending parallel to the vertical plane (figs1-2).


Claim(s) 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson (US 2009/0108148 A1) and Bratton, Sr (US 7,163,214 B1).
Regarding claim 59, the combination of Johnson and Bratton, Sr. teaches the portable stand of claim 58, however, does not explicitly teach that the first wheel is positioned between a first line extending perpendicular to the vertical plane and passing through the second wheel and a second line extending perpendicular to the vertical plane and passing through the third wheel. It is noted that Johnson discloses that there can be more than four wheels or less than four wheels (para[0027]). 
	It would have been obvious to one of ordinary skill in the art to install one wheel at a center between two wheels on each element 30 in order to provide more support areas between the stand and the ground surface. Therefore, the middle wheel can be interpreted as a first wheel which is positioned between a first line extending perpendicular to the vertical plane and passing through the second wheel and a second line extending perpendicular to the vertical plane and passing through the third wheel. Moreover, the applicant fails to provide criticality of having a first wheel in the claimed position before the effective filing date of the claimed invention to modify Johnson to have the first wheel in the claimed position.
	
 
Regarding claim 60, the combination of Johnson and Bratton, Sr. teaches the portable stand of claim 59, wherein the first wheel (the first wheel being a middle wheel as interpreted aforementioned) is positioned equidistant from the first and second lines.
Regarding claim 61, the combination of Johnson and Bratton, Sr. teaches the portable stand of claim 59, wherein the extendible leg 16 is a first extendible leg (one on the element 30 with the second and third wheels), the portable stand further including a second extendible leg (the other one on the element 30 with the second and third wheels), the first extendible leg positioned on an opposite side of the first line than the first wheel (the first wheel being a middle wheel as interpreted aforementioned), the second extendible leg positioned on an opposite side of the second line than the first wheel (the first wheel being a middle wheel as interpreted aforementioned).

Claim(s) 66 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson (US 2009/0108148 A1) and Bratton, Sr (US 7,163,214 B1) in further view of Raynor (US 7,159,849 B2).
Regarding claim 66, the combination of Johnson and Bratton, Sr. teaches the portable stand of claim 55, however, does not explicitly teach a use of a sensor system. Raynor (‘849) teaches a use of a sensor system 20,30,100 (col.2 lines48-49; col.3 lines14-15) to indicate when an upper portion of a stand 50 is in engagement with an underside of a vehicle 70 (col.2 lines51-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson and Bratton, Sr to use a sensor system, as taught by Raynor, for the purpose of detecting when a stand is brought into a proper position relative to a workpiece (i.e. a vehicle).
Regarding claim 69, the combination of Johnson, Bratton, Sr. and Raynor teaches the portable stand of claim 66. Raynor further teaches that the sensor system 20,30,100 includes a switch 20 (fig2) having a trigger 60 (col.2 lines54-56) extending above the upper portion of the stand, the switch 60 to generate an output signal (abstract) in response to the trigger 60 engaging the underside of the vehicle 70, the output signal indicative of the upper portion being in engagement with the underside of the vehicle 70 (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Bratton, Sr. and Raynor to use a switch with a trigger, as taught by Raynor, for the purpose of sensing and sending a signal to a user.


Allowable Subject Matter
Claims 18-19 and 25 are allowed.
Claims 62-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance/allowable subject matter: The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim 18 not found was a portable trailer stand with a crank rotatable about a crank axis displaced out of parallel alignment with the longitudinal direction, a drive mechanism coupling the crank to both of first and second jackscrew assemblies such that rotation of the crank selectively raises and lowers both the first foot and the second foot relative to the frame; in combination with the limitations set forth in claim 18 of the instant invention.
The subject matter of claim 62 not found was the first and second wheels being spaced substantially a same distance from the vertical plane; in combination with the limitations set forth in claim 62 and all of its preceding claims of the instant invention.
The subject matter of claim 63 not found was a use of first and second handles spaced apart from each other in a direction extending parallel to the vertical plane, both of the first and second handles positioned on a same side of the vertical plane; in combination with the limitations set forth in claim 63 and all of its preceding claims of the instant invention.
The subject matter of claim 64 not found was a use of a finger guard extending higher than the upper ledge horizontally offset relative to the upper ledge; in combination with the limitations set forth in claim 64 and all of its preceding claims of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marek (4,183,511) and Di Biase (2018/0354471 A1) teach similar portable stands.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723